Per Curiam,
The facts set forth in the affidavit of defense indicate with sufficient clearness that this detached writing purporting to be a promissory note for the payment of $148, was a part of a contract containing a number of stipulations in regard to the disposition of goods Of the Donald-Richard Company, to be offered for sale by the defendant. While the paper on which the action is founded was signed by the defendant the other part of the contract, to wit, the order for the enumerated goods was not signed by him, but by a salesman of the Donald-*325Richard Company. The order and the note were necessary parts of the entire contract, which was so cunningly framed in print that it could be separated, one part of which with the maker’s name could be a negotiable note, and the other an unsigned order for goods. Whether it was negligence in the maker in signing his name to such a writing was clearly a question of fact for the jury. The line of demarcation between the two parts might have been so clear and distinct and give the instrument so unusual an appearance as ought to have arrested the attention of any prudent man. But it may have been otherwise. If there was no negligence in the maker, the good faith and absence of negligence on the part of the holder cannot avail him. The separation of the formal note from the contract, was a forgery of the writing as it was executed, by the defendant, and there is nothing to estop him from alleging and proving it. The authorities relied on by the court below, Brown v. Reed, 79 Pa. 370, and Leas v. Walls, 101 Pa. 57, are recognized as controlling such cases in this State. See also Corpus Juris, vol. 8, 737.
The question is one properly for a jury to determine, and the order of the court in discharging the rule for judgment for want of a sufficient affidavit of defense, is affirmed.